         Case 4:20-cv-00355-SWW Document 10 Filed 05/18/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KENNETH RAY PITTS,
ADC #085939                                                                 PLAINTIFF

V.                          CASE NO. 4:20-CV-355-SWW-BD

CLYDE DANIELS, et al.                                                    DEFENDANTS

                                        ORDER

        The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere and Plaintiff’s objections. After careful review, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in its entirety.

        Mr. Pitts’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s April 1, 2020 Order requiring him to pay the statutory filing fee.

        IT IS SO ORDERED this 18th day of May, 2020.



                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
